Citation Nr: 0306629	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1942 to April 
1946 and from March 1951 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
service connection for a total disability rating based upon 
individual unemployability (TDIU).  In October 2002, the 
Board ordered further evidentiary development.  


FINDINGS OF FACT

1.  The appellant's service-connected disabilities are status 
post right hip replacement (assigned a 50 percent evaluation) 
and left knee strain with degenerative joint disease 
(assigned a 30 percent evaluation).  

2.  The appellant has not worked since 1986.   

3.  The appellant's nonservice-connected disabilities 
significantly affect his employability.  

4.  The appellant is not unemployable due solely to service-
connected right hip and left knee disabilities.  


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 
4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for a total disability rating, 
and the appellant in August 1999 filed the proper form for 
that benefit.  Thus, there is no issue as to providing the 
appropriate form or instructions for completing it.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In December 1999 and July 2000 
letters, the RO informed the appellant of the action in this 
case and enclosed copies of the rating decisions.  The RO 
sent the appellant an August 2000 statement of the case 
generally informing him of the requirements for showing 
individual unemployability and the evidence considered in 
adjudicating the claim.  In an October 2000 letter, the RO 
informed the appellant of the date of a hearing scheduled 
later that month, which was held.  The RO then issued a March 
2001 supplemental statement of the case.  In a July 2001 
letter, the RO informed the appellant of the information or 
evidence still needed to substantiate the claim, actions that 
he could undertake to help with the claim, when and where to 
send that information, and how he could get further 
information, if needed.  The RO then issued a September 2001 
supplemental statement of the case, which told the appellant 
of the criteria for proving individual unemployability and 
the evidence considered in evaluating the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In his claim, the appellant 
indicated that he had received treatment for disabilities at 
the VA outpatient clinic in Mobile, Alabama, and Biloxi, 
Mississippi.  VA records from Mobile and Biloxi were received 
in September 1999.  The appellant provided testimony at a 
hearing before the RO in October 2000.  In June 2001, the RO 
sent letters to Mobile Infirmary Medical and to Old Shell 
Orthopedic Associate, P.C., asking for information concerning 
the appellant's treatment.  In July 2001, Mobile Infirmary 
Medical responded that it had no records on the appellant, 
those limited records were received in August 2001.  In July 
2001, the RO received VA clinical records from the Mobile VA 
outpatient clinic.  The appellant has not identified any 
other sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant a VA examination in 
March 2000.  He failed to report for an examination in August 
2001, citing a personal conflict of interest with the 
examiner assigned to examine him.  The RO noted that the 
physician assigned was the only orthopedist available to do 
the examination.  In October 2002, the Board directed the 
appellant to report for examinations to determine the 
severity of his service-connected right hip and left knee 
disabilities and his nonservice-connected right shoulder 
disorder, malaria, and nervousness.  By letters dated in 
January 2003, the RO informed the appellant of the date, 
time, and place of the directed examinations, and of the 
consequences of his failure to report for the examinations.  
See 38 C.F.R. § 3.655 (2002).  The appellant failed to report 
for the examinations.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

The appellant filed a claim for TDIU in September 1999.  TDIU 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more.  38 C.F.R. § 4.16(a) (2002).  In determining whether 
a veteran is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19 (2002); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  

The appellant has two service-connected disabilities: status 
post total right hip replacement (rated 50 percent disabling) 
and left knee strain with degenerative joint disease (rated 
30 percent disabling).  His combined disability rating is 70 
percent.  Accordingly, he meets the schedular requirements 
for consideration of a TDIU rating under the provisions of 
38 C.F.R. § 4.16(a) (2002).  

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the appellant's 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage"), notwithstanding that it is not at a 
schedular rating of 100 percent.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  For the appellant to prevail in his claim 
for TDIU, the record must reflect circumstances, apart from 
his nonservice-connected conditions, which place him in a 
different position from others having a 70 percent rating.  
The sole fact that he is not employed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether he, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he could find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In his November 1999 application, the appellant reported he 
became unable to work due to his service-connected 
disabilities in 1986, when he last worked full time.  He 
reported that the most he had ever earned annually was about 
$25,000 working in an environmental area.  He stated he 
earned no money in the previous year, left his last job due 
to a service-connected disability, received no disability 
retirement benefits, and had not tried to obtain employment 
since 1986.  Even assuming that he has not worked since 1986, 
the question the Board must address is whether there is a 
reasonable basis for concluding that his lack of employment 
was due to unemployability caused by service-connected 
disability.  

VA clinical records from April 1998 to September 1999 
revealed degenerative joint disease.  In April 1999, it was 
noted that he lived alone and was independent in performing 
household activities, such as preparing meals, but could use 
some assistance with meals sometimes.  His business affairs 
were managed by one of his sisters who lived in Louisiana.  

VA orthopedic examination in March 2000 showed that the 
appellant complained of being unable to travel because of his 
age and medical problems, including service-connected right 
hip and left knee disorders.  Examination showed the 
appellant used a wheelchair and a cane.  It was noted that he 
had significant difficulties with ambulation because of right 
hip replacement surgery and severe degenerative joint disease 
of the left knee with severe restriction of movement.  He 
also had severe hyperpigmentation with erythema and mild 
pitting edema of both legs and ankles.  The diagnoses 
included status post right hip replacement surgery, 
degenerative joint disease of the left knee, and retention of 
shrapnel fragments in the pelvic and perineal areas noted by 
x-ray.  

The appellant testified at an October 2000 hearing that he 
could not stand on his own due to left knee instability and 
that he could turn only very slowly due to the right knee 
disability.  He also noted impairment associated with the 
ankles and feet.  He reported that his right hip was replaced 
in 1986 at age 62, after which he has not worked.  He 
indicated that he worked at Chevron in environmental services 
at chemical plants.  He noted that he looked for employment 
after he retired from Chevron, but without success because 
other employers would not hire him.  

Private clinical records in November 2000 found degenerative 
changes of the right shoulder and a rotator cuff tear.  In 
March 2001, a private physician indicated that the appellant 
had not been seen in many years, though he complained of pain 
and limited movement.  Examination revealed the appellant to 
be well developed and well nourished.  Conservative treatment 
followed.  

VA clinical records from January 2000 to June 2001 showed 
hypertension, right shoulder pain, dizziness, impairment of 
the feet and ankles, diabetes, hyperlipidemia, and coronary 
artery disease.  Also noted was degenerative joint disease, 
without specific reference to the site of that disease.  In 
April and September 2000, he was described as alert and 
oriented, ambulatory and independent.  He prepared his own 
meals, but was unable to perform household chores.  In 
November 2000, it was noted that he was functioning well 
until he lost his balance and fell getting out of a friend's 
car, injuring his right arm.  He received emergency care at 
local hospital, and stated that x-rays of his right arm did 
not show a fracture, though his arm and hand appeared very 
swollen and painful.  

The available evidence shows the appellant to have both 
service-connected and nonservice-connected disorders that 
impair activities that would be necessary for employment.  
His service-connected right hip and left knee disorders 
impaired to some degree his mobility and household 
activities, as demonstrated by the VA clinical records in 
April 1999 and in April and September 2000, the private 
clinical records in March 2001, and the VA examination in 
March 2000.  He reported at his October 2000 hearing that he 
had looked for employment after his 1986 right hip 
replacement, without success.  

However, the evidence also indicated that the appellant, 
despite these impairments, lived alone and was generally 
independent in daily living activities, except for meal 
preparation and business activities, which were handled by 
his sister who lived in another city.  The VA examination in 
March 2000 also noted that the appellant had other 
nonservice-connected disorders that impaired his 
employability, including hyperpigmentation with erythema and 
mild pitting of both legs and ankles.  At his hearing in 
October 2000, he noted the right hip and left knee disorders, 
as well as the right knee and the feet and ankles as 
contributing to his unemployability.  Private clinical 
records in November 2000 and March 2001 revealed right 
shoulder rotator cuff tear, and VA clinical records in 2000 
and 2001 noted other nonservice-connected disorders, 
including hypertension, dizziness, diabetes, malaria, 
nervousness, hyperlipidemia, and coronary artery disease.  

This evidence presents indications that the service-connected 
right hip and left knee disabilities impair the appellant's 
employability, though it also suggests that nonservice-
connected disorders play a part in the appellant's employment 
prospects.  To address these concerns, the Board in October 
2002 ordered VA examinations to assess the level of 
impairment caused by the service-connected disabilities, as 
opposed to that caused by the nonservice-connected disorders.  
The Board directed the examiners to comment on the 
employability of the appellant, given his symptomatology, and 
specify which of the service-connected or nonservice-
connected disorders, if any, impaired his ability to engage 
in a substantially gainful occupation.  As discussed above, 
the appellant failed to report for the examination and has 
not provided good cause for this failure to report.  The 
answers that would have been provided by the examiners to the 
questions posed may have assisted the Board in rendering a 
favorable claim.  See 38 C.F.R. §3.655.  Without the 
appellant's cooperation, the Board is left with evidence that 
indicates substantial impairment caused by nonservice-
connected disorders.  

Considering the evidence as a whole, the appellant's service-
connected right hip and left knee disabilities, apart from 
any other disabilities he may have, does not render him 
unable to secure and maintain gainful employment.  In light 
of the evidence of record and based on the analysis above, it 
is the determination of the Board that the preponderance of 
the evidence is against the claim of entitlement to TDIU.


ORDER

Entitlement to TDIU is denied.  



	                        
____________________________________________
	MARJORIE AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

